                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:13-CR-18 JCM (GWF)
                 8                                            Plaintiff(s),                       ORDER
                 9             v.
               10     LEON BENZER, et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is defendant Keith Gregory’s motion to strike and seal (ECF No.
               14     909) exhibits F-1, F-2, and F-3 (ECF Nos. 891, 892, 893) to his motion to vacate, set aside, or
               15     correct sentence under 28 U.S.C. § 2255 (ECF No. 883). Gregory requests that those exhibits be
               16     stricken from the record and sealed, as they “contain privileged attorney-client and attorney work
               17     product information that was never intended to be filed with the Court but were nevertheless
               18     inadvertently filed.” Id. The court will first address whether to strike, and will then turn to whether
               19     to seal, the exhibits.
               20             With regard to Gregory’s motion to strike, the court finds that these exhibits contain
               21     attorney-client privileged information and attorney work product. The exhibits are replete with
               22     references to counsel’s mental impressions and conversations he had with Gregory. The court
               23     therefore accepts Gregory’s admission that the release of this information was inadvertent and will
               24     accordingly strike exhibits F-1, F-2, and F-3 (ECF Nos. 891, 892, 893) from the record. The court
               25     thus turns to whether to seal the exhibits.
               26             “[T]he courts of this country recognize a general right to inspect and copy public records
               27     and documents, including judicial records and documents.” Nixon v. Warner Commc'ns, Inc., 435
               28

James C. Mahan
U.S. District Judge
                1     U.S. 589, 597 (1978). A party seeking to seal a judicial record must comply with the Ninth
                2     Circuit's directives set forth in Kamakana v. City and County of Honolulu:
                3             Unless a particular court record is one “traditionally kept secret,” a “strong
                              presumption in favor of access” is the starting point. ... A party seeking to seal a
                4             judicial record then bears the burden of overcoming this strong presumption by
                              meeting the “compelling reasons” standard. ... that is, the party must “articulate[ ]
                5             compelling reasons supported by specific factual findings,” that outweigh the
                              general history of access and the public policies favoring disclosure ....
                6
                              In general, “compelling reasons” sufficient to outweigh the public’s interest in
                7             disclosure and justify sealing court records exist when such “court files might have
                              become a vehicle for improper purposes,” such as the use of records to gratify
                8             private spite, promote public scandal, circulate libelous statements, or release trade
                              secrets. ... The mere fact that the production of records may lead to a litigant’s
                9             embarrassment, incrimination, or exposure to further litigation will not, without
                              more, compel the court to seal its records.
              10
                      447 F.3d 1172, 1178–79 (9th Cir. 2006) (citations omitted). If the court decides to seal judicial
              11
                      records, it must “base its decision on a compelling reason and articulate the factual basis for its
              12
                      ruling, without relying on hypothesis or conjecture.” Id. at 1179.
              13
                              After reviewing the exhibits in question, the court finds that there exist compelling reasons
              14
                      to seal exhibits F-1, F-2, and F-3 (ECF Nos. 891, 892, 893). Those exhibits include the type-
              15
                      written notes of Gregory’s counsel, which reflect his mental impressions of the case and privileged
              16
                      conversations that he had with Gregory. Given the public’s interest in protecting against the
              17
                      inadvertent disclosure of privileged and work product material and the court’s determination that
              18
                      these exhibits should be stricken from the record, the court finds sufficiently compelling reasons
              19
                      to seal these exhibits.
              20
                              Accordingly,
              21
                              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Gregory’s motion to
              22
                      strike and seal (ECF No. 909) exhibits F-1, F-2, and F-3 (ECF Nos. 891, 892, 893) be, and the
              23
                      same hereby is, GRANTED. Exhibits F-1, F-2, and F-3 (ECF Nos. 891, 892, 893) are hereby
              24
                      STRICKEN.
              25
                      ...
              26
                      ...
              27
                      ...
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1            IT IS FURTHER ORDERED that the clerk shall seal Exhibits F-1, F-2, and F-3 (ECF Nos.
                2     891, 892, 893).
                3            DATED January 16, 2020.
                4
                5                                        ___________________________________________
                                                         UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -3-
